PER CURIAM.
The plaintiff in a personal injury action appeals an order of equitable distribution entered pursuant to Section 627.736(3)(b), Florida Statutes (1975). The burden of appellant’s argument is that the trial court was too liberal with the insurance company and thereby abused its discretion. Our review of the record indicates that the trial court earnestly endeavored to follow the directions of the Supreme Court of Florida as set out in Williams v. Gateway Insurance Company, 331 So.2d 301 (Fla.1976). See also Stonewall Insurance Company v. Valbuena, 344 So.2d 603 (Fla. 3d DCA 1977). No misapplication of the law or abuse of discretion appearing on this record, the order appealed is affirmed.
Affirmed.